Citation Nr: 0727548	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-08 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1996 until August 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

This matter was previously before the Board in February 2005.  
At that time, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
bilateral plantar fasciitis has been productive of complaints 
of foot pain; objectively, tenderness and limited motion was 
demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 10 
percent for bilateral plantar fasciitis have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5299-5021, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
for his bilateral plantar fasciitis.  In this regard, because 
the August 2001 rating decision granted the veteran's claim 
of entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the January 2002  determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic codes for the disability at issue and 
included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluation that the RO had 
assigned.    Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disability at 
issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a July 2004 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for bilateral plantar 
fasciitis is an appeal from the initial assignment of a 
disability rating.  As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for his bilateral 
plantar fasciitis pursuant to Diagnostic Code 5299-5021.
Under Diagnostic Code 5021, concerning myositis, , the rater 
is instructed to evaluate based on limitation of motion of 
the part affected, as arthritis, degenerative, except for 
gout, which is to be rated under Diagnostic Code 5002.

Only one Diagnostic Code in the rating schedule addressing 
limitation of foot motion.  Specifically, Diagnostic Code 
5271, pertains to limitation of ankle motion.

Under Diagnostic Code 5271, a 10 percent disability rating is 
warranted where the evidence demonstrates moderate limitation 
of motion.  Additionally, when evaluating musculoskeletal 
disabilities, the Board must consider additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, VA examination in May 2001 revealed 
dorsiflexion from 0 to 5 degrees, with normal motion being 
from 0 to 20 degrees.  Additionally, the veteran had plantar 
flexion from 0 to 30 degrees, with normal motion being from 0 
to 45 degrees.  In addition to limitation of motion, the 
objective findings also revealed tenderness anterior and 
medial to the calcaneus on the plantar aspects of both feet.  

The above findings demonstrate moderate limitation of motion 
consistent with a 10 percent evaluation under Diagnostic Code 
5271.  However, the Board observes that it is unclear whether 
the veteran's limited ankle motion is actually a component of 
his service-connected bilateral plantar fasciitis.  Indeed, 
because plantar fasciitis involves a swelling of the soles of 
the feet, it may be reasonable to conclude that any motion 
restriction with respect to the ankle is not relevant to the 
matter on appeal.  However, even if the 10 percent rating 
under Diagnostic Code 5271 is not appropriate here, a 10 
percent evaluation under Diagnostic Code 5284, for other foot 
injuries, is warranted based on the objective findings of 
tenderness indicated in the record.

While a 10 percent rating is found to be appropriate 
throughout the rating period on appeal, an evaluation in 
excess of this amount is not warranted.  Indeed, there is no 
showing of moderately severe foot injury to justify a 20 
percent evaluation under Diagnostic Code 5284.  In so 
finding, the Board has considered additional functional 
limitation due to factors such as pain, weakness, 
fatigability or incoordination.  In this regard, the VA 
examiner in May 2001 stated that there was no abnormal weight 
bearing on the feet, and that no devices were required for 
ambulation.  He further commented that there were no DeLuca 
issued referable to the ankles.  

The Board does acknowledge a May 2003 VA clinical record 
revealing complaints of increased foot pain, exacerbated by 
the veteran's job as a chef, which required him to stand on 
his feet all day.  He was treated with splints and cortisone 
shots.  It was also noted that the veteran walked with a 
cane.  Objectively, the feet were extremely painful.  Other 
treatment reports dated that same month show that the veteran 
was casted for orthotics.  A March 2004 VA treatment record 
revealed that the veteran had received approximately 10 
steroid injections to control his foot pain.  Surgery was 
performed in June 2004.

Despite the pain complaints detailed above, the veteran's 
disability picture is not found to have increased to enable a 
staged rating.  Indeed, even from 2003 onward, the overall 
weight of the evidence does not reveal a disability picture 
that most nearly approximates the next-higher 20 percent 
evaluation under Diagnostic Code 5284.  Rather, a March 2004 
VA outpatient record noted that the veteran had 5/5 muscle 
strength.  Moreover, while VA examination in January 2007 
revealed exquisite tenderness on the plantar surfaces of the 
feet at the site of the calcaneus, the feet were otherwise 
nontender and no abnormal weight bearing was detected.  The 
examiner also did not detect any weakness, instability, 
painful motion, restricted motion, incoordination, gross 
deformity, or atrophy of disuse.  

The overall evidence, as detailed above, also fails to 
support a 20 percent rating under Diagnostic Code 5284, for 
moderately severe foot injury.  Again, the findings of foot 
pain are recognized.  The veteran's pain complaints, noted at 
his July 2004 hearing before the undersigned, are also 
acknowledged.  For example, he noted hat he took ibuprofen 
for his pain symptomatology.  However, the objective findings 
do not reveal that such pain has resulted in additional 
functional limitation such as to warrant the next-higher 20 
percent evaluation.  Additionally, the January 2007 
examination showed essentially no functional deficit 
associated with the veteran's service-connected bilateral 
foot disability.  No other evidence of record shows 
functional limitation warranting the higher evaluation.  

The Board further finds that there are no other relevant 
Diagnostic Codes for consideration.  Indeed, while some loss 
of arch was noted upon VA examination in January 2007, severe 
or pronounced flatfoot has not been demonstrated, precluding 
an evaluation under Diagnostic Code 5276.  As there is no 
showing of claw foot, Diagnostic Code 5278 is not for 
application.  Moreover, as there is no showing of arthritis 
involving 2 or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent evaluation under Diagnostic Code 5003, for 
degenerative arthritis, is not warranted.

In conclusion, the evidence throughout the entire rating 
period on appeal supports an evaluation of 10 percent, but no 
higher, for the veteran's bilateral plantar fasciitis.  In 
reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

ORDER

A 10 percent initial rating for bilateral plantar fasciitis 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


